UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6831


ROY SYLVESTER HUNT, JR.,

                    Plaintiff - Appellant,

             v.

TOWNES, Unit Manager to Building; MAY, Captain; JANE DOE, Records
Room,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01250-CMH-MSN)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Sylvester Hunt, Jr., Appellant Pro Se. Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee May.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roy Sylvester Hunt, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Hunt v.

Townes, No. 1:16-cv-01250-CMH-MSN (E.D. Va. June 6, 2018). We deny Hunt’s

motions to amend his complaint. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2